Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 16073337

Election/Restrictions
Claim 1 contains subject matter which is allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 10/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2021 is withdrawn.  Claims 7-11 and 14, directed to a preparation method for a LTCC substrate, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “SiO2” and should instead recite “SiO2” (see claim 3 line 2).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 depends upon claim 5, yet claim 5 has been canceled (see Claim 6 line 1). For the purposes of examination, claim 6 will be interpreted as if it depends upon claim 1 unless otherwise clarified by Applicant. Appropriate action is required. 
Claim 7 is objected to because of the following informalities:  Claim 7 recites “SiO2” and should instead recite “SiO2” (see claim 7 line 3).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 recites “weighting” after step (1), and should instead recite “weighing” (see claim 7 line 3). Appropriate action is required. 

Allowable Subject Matter
Claims 1-2, 8-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to contain the subject matter indicated as allowable from previous claim 5 which was indicated as allowable in the non-final office action dated 1/25/2022. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the LTCC substrate as claimed in independent claim 1. All claims not specifically addressed are allowable due to their dependence on an otherwise allowable claim, or because they contain all of the allowable limitations of an allowable claim. 

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered and they are persuasive. However, the application is not in condition for allowance because of the issues detailed above.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to claims 3, 6, and 7 as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731